

NOVATION COMPANIES, INC.
RESTRICTED STOCK AWARD AGREEMENT
TO NON-EMPLOYEE DIRECTOR


This Restricted Stock Award Agreement (the “Agreement”) is by and between
Novation Companies, Inc., a Maryland corporation (the “Corporation”), and
[________] (“Director”), and is effective as of [________], 20[__].


WHEREAS, pursuant to Section 7.A. of the Novation Companies, Inc. 2015 Incentive
Stock Plan (the “Plan”), the Compensation Committee of the Corporation’s Board
of Directors (the “Committee”) has determined that the Director is to be granted
a restricted stock award of shares of the Corporation’s common stock, par value
$0.01 per share (the “Common Stock”), on the terms and conditions set forth
herein, and the Committee hereby grants such award. Any capitalized terms not
defined herein shall have the meaning set forth in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants and representations set
forth herein, the Corporation and Director agree as follows:


1.Grant of Stock. Subject to the terms and conditions of this Agreement and
pursuant to the Plan, the Committee hereby grants to Director [________]shares
of the Corporation’s Common Stock (the “Stock”) subject to vesting pursuant to
Section 2 below.


2.    Vesting Restrictions; Acceleration. The Stock shall be subject to vesting
as set forth in this Section 2:


(a)    The Stock shall vest in its entirety on [________], 20[__].
Notwithstanding the preceding sentence, any non-vested Stock shall be
immediately vested upon the death or Disability (interpreted as though the
Director were covered under the Corporation’s disability program or policy) of
Director while serving as a director of the Corporation.


(b)    The rights of Director upon a Change of Control of the Corporation shall
be determined in accordance with Section 15 of the Plan. Director expressly
consents to such Section 15, to the definition of “Change of Control” in Section
2.G. of the Plan and the other terms and conditions of the Plan.


3.    Responsibility for Tax Payments. The Director shall be responsible for all
income and other taxes incurred by the Director in connection with this award
under this Agreement, including, without limitation, in connection with the
issuance or vesting of Stock.


4.    Corporate Transactions. In the event of changes in the outstanding Stock
by reason of stock dividends, recapitalization, mergers, consolidations,
split-ups, combinations or exchanges of shares and the like, the number of
shares of non-vested Stock shall be adjusted accordingly to preserve the
benefits or potential benefits of the awards in a manner consistent with the
Plan. In such event, any and all new, substituted or additional securities or
other property to which Director is entitled by reason of his ownership of
non-vested Stock shall be immediately subject to this Agreement and be subject
to all restrictions as the Stock with the same force and effect under this
Agreement.  Any and all such new, substituted, or additional securities or other
property to which Director is entitled by reason of his ownership of the shares
of Stock subject to this

1

--------------------------------------------------------------------------------



Agreement shall become vested, released from all restrictions and otherwise
released and paid to the Director on the date that the restrictions lapse with
respect to the underlying Stock to which it relates.


5.    Restriction on Transfer. Director shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any shares of the non-vested Stock.
Notwithstanding the foregoing, the Director may transfer all or any portion of
the Stock to a trust or trusts for the exclusive benefit of the Director and his
spouse, qualified domestic partner, children or grandchildren or any other
persons related to the Director as may be approved by the Administrator.
    
The Corporation shall not be required (i) to transfer on its books any shares of
Stock which shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or (ii) to treat as owner of such shares
of Stock or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.


6.    Legend. All certificates representing any of the shares of Stock subject
to the provisions of this Agreement shall have endorsed thereon the following
legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions of the Novation Companies, Inc.
2015 Incentive Stock Plan and a Restricted Stock Award Agreement entered into
and between the registered owner and Novation Companies, Inc. Copies of the plan
and agreement are on file in the offices of Novation Companies, Inc.”


7.    Limitations on Disposition. The Director shall in no event make any
disposition of all or any portion of the Stock unless and until:


(a)    The shares of Stock proposed to be transferred are vested; and


(b)    If Director is, or is likely deemed to be, an affiliate of the
Corporation, the disposition is made (i) pursuant to an effective registration
statement filed and effective with the Securities and Exchange Commission (or
successor agency), (ii) pursuant to the applicable provisions of Rule 144 of the
Securities Act of 1933, as amended (or successor statute or regulation) or (iii)
in a manner that is otherwise exempt from such registration requirements in the
opinion of counsel acceptable to the Corporation.


8.    Escrow. As security for the faithful performance of the terms of this
Agreement and to ensure the availability for delivery of the Director’s Stock
free of legends upon lapse of the restrictions herein provided for, the Director
agrees to deposit with the Secretary of the Corporation, or such other person
designated by the Corporation, as escrow agent in this transaction (the “Escrow
Agent”), the Stock, to be held by the Escrow Agent and delivered by said Escrow
Agent pursuant to the Joint Escrow Instructions of the Corporation and the
Director set forth in Exhibit A attached hereto and incorporated by this
reference, which instructions shall also be delivered to the Escrow Agent at the
closing hereunder.


9.    Miscellaneous.


(a)    Subject to the provisions and limitations hereof, Director may, during
the term of this Agreement, exercise all rights and privileges of a stockholder
of the Corporation with respect to the Stock, including, but not limited to,
voting and dividend rights. In the event of a stock dividend, any and all new
securities

2

--------------------------------------------------------------------------------



to which Director is entitled by reason of his ownership of non-vested Stock
shall be immediately subject to this Agreement and be subject to all
restrictions as the Stock with the same force and effect under this Agreement. 
Any and all such new securities to which Director is entitled by reason of his
ownership of the shares of Stock subject to this Agreement shall become vested,
released from all restrictions and otherwise released and paid to the
Director on the date that the restrictions lapse with respect to the underlying
Stock to which it relates.


(b)    The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.


(c)    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given and received (i) if delivered personally or
actually received, as of the date received, (ii) if delivered by by registered
or certified mail with postage and fees prepaid, two (2) business days after
being mailed, or (iii) if delivered by a nationally recognized overnight
delivery service, one (1) business day after being sent to such service, or (iv)
if sent via facsimile, electronic mail or similar electronic transmission, as of
the date received. Any such notice shall be addressed to Director or Corporation
and shall use the address, facsimile or electronic mail address set forth on the
signature page of this Agreement or such other address as such party may
designate by ten days’ advance written notice to the other party hereto.


(d)    The Corporation may assign its rights and delegate its duties under this
Agreement. If any such assignment or delegation requires consent of any state
securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Corporation and, subject to the restrictions on
transfer herein set forth, the Director’s heirs, legatees, executors and
administrators.


(e)    Nothing in this Agreement shall affect in any manner whatsoever the right
or power of the Corporation and shareholders to terminate Director’s service,
for any reason, with or without cause.


(f)    The failure of the Corporation to enforce at any time any provision on
this Agreement shall in no way be construed to be a waiver of such provision or
of any other provision hereof.


(g)    This Agreement shall be governed by and construed according to the laws
of the State of Maryland without regard to its principles of conflict of laws.


(h)    The Plan is hereby incorporated by reference and made a part hereof, and
this Agreement is subject to all terms and conditions of the Plan.


(i)    This Agreement may be amended or modified at any time by an instrument in
writing signed by the parties hereto.
 
(j)    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.


[Remainder of page intentionally left blank; signature page follows.]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


NOVATION COMPANIES, INC.






    
Rodney E. Schwatken, Chief Financial Officer


Notice Address:        


Novation Companies, Inc.
2114 Central Street, Suite 600
Kansas City, MO 64108
Attention: Secretary
Fax: [________________]
Email: [________________]
 




    
By: [________________]


Notice Address:    
[________________]
[________________]
[________________]
Fax: [________________]
Email: [________________]







4

--------------------------------------------------------------------------------



EXHIBIT A
JOINT ESCROW INSTRUCTIONS
[Date]
Rodney E. Schwatken
c/o Novation Companies, Inc.
2114 Central Street, Suite 600
Kansas City, MO 64108
Dear Sir:
As Escrow Agent for the undersigned parties, Novation Companies, Inc., a
Maryland corporation (the “Corporation”), and [________________] (“Director”),
you are hereby authorized and directed to hold the Stock deposited with you
pursuant to the terms of that certain Restricted Stock Award Agreement (the
“Agreement”) between the Corporation and the Director, to which a copy of these
Joint Escrow Instructions is attached as Exhibit A, in accordance with the
following instructions (capitalized terms used herein shall have the meanings
set forth in the Agreement):
1.The Director irrevocably authorizes the Corporation to deposit with you the
shares of Stock to be held by you hereunder and any additions and substitutions
to said shares as defined in the Agreement. The Director does hereby irrevocably
constitute and appoint you as his attorney-in-fact and agent for the term of
this escrow to execute with respect to such securities all documents necessary
or appropriate to make such securities negotiable and to complete any
transaction herein contemplated. Subject to the provisions of the Agreement, the
Director shall have all rights and privileges of a shareholder of the
Corporation while the Stock is held by you.
2.    Upon written request of the Director or the Director’s personal
representative, the Corporation will confirm to you in writing the number of
shares of Stock that are no longer subject to the vesting restrictions. Promptly
after your receipt of such confirmation, you will deliver to the Director or the
Director’s personal representative such number of shares of Stock as are not
then subject to the vesting restrictions and have not been previously delivered
to the Director or the Director’s personal representative. Such shares will be
free of legends.
3.    If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to the
Director, you shall deliver all of same to the Director and shall be discharged
of all further obligations hereunder.
4.    Your duties hereunder may be altered, amended, modified or revoked only by
a writing signed by all of the parties hereto.
5.    You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for the Director while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith. The Corporation shall indemnify
and hold the Escrow Agent harmless against any and all liabilities, obligations,
losses, damages, penalties, actions,

A-1



--------------------------------------------------------------------------------



judgments, suits, costs, expenses, attorney fees or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against it or
them hereunder and under the Agreement, except for any of the foregoing incurred
in connection with, or arising out of, the Escrow Agent’s willful misfeasance,
bad faith or negligence in the performance of its duties hereunder or by reason
of its reckless disregard for its obligations and duties hereunder.
6.    You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law and you are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
7.    You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
8.    You shall not be liable for relinquishing of any rights under the statute
of limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
9.    You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, and you may rely upon the advice of such counsel. Such
counsel’s reasonable compensation shall be paid by the Corporation.
10.    Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Corporation or if you shall resign by written
notice to each party. In the event of any such termination, the Corporation
shall appoint a successor Escrow Agent.
11.    You are authorized to employ as agents banks, brokerage firms or other
financial institutions to hold in safekeeping any certificates, instruments or
other documents delivered to you hereunder and to perform other services such as
sale of securities, recordkeeping and other administrative services as you may
deem appropriate. Any or all of the shares of Stock being deposited with you may
be held in book entry form at the Corporation’s custodian, properly marked to
indicate your interest therein. All fees and expenses of such agents shall be
paid by the Corporation. If you reasonably require other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
12.    It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
13.    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following

A-2



--------------------------------------------------------------------------------



addresses, or at such other addresses as a party may designate by ten days’
advance written notice to each of the other parties hereto.
CORPORATION:
Novation Companies, Inc.
2114 Central Street, Suite 600
Kansas City, MO 64108
Attention: Secretary
DIRECTOR:
[________________]
ESCROW AGENT:
Rodney E. Schwatken
c/o Novation Companies, Inc.
2114 Central Street, Suite 600
Kansas City, MO 64108
14.    By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
15.    Your duties under these Joint Escrow Instructions shall terminate upon
the expiration of the vesting restrictions as to all shares of Stock covered
thereby and the delivery of the certificates evidencing the Stock to the party
entitled thereto.
16.    This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
Very truly yours,
NOVATION COMPANIES, INC.
By:        
Title:        
DIRECTOR:
    
[________________]
ESCROW AGENT:
    
Rodney E. Schwatken

A-3

